Lumpkin, J.
1. While the evidence presented the two theories of murder and justifiable homicide, and the defendant sought by his statement to justify himself, yet in view of the fact that the jury were authorized to give his statement such force only as they might think right, and of the fact of previous altercations, and that he stated and the evidence on his behalf sought to show that the weapon used by him was one which he found in the room where he had gone to get his hat and w?is caught up and used by him, and that some of the evidence on behalf of the State tended to show that he could not have shot the deceased while the latter was standing at the place indicated by it, from the place where the accused claimed that he himself was, and under all the circumstances of the ease, we can not say that the court erred in charging the jury on the subject of voluntary manslaughter.
2. Newly discovered evidence the object of which is merely to impeach or conflict with that introduced by the State on the trial will not generally require the grant of a new trial.

Judgment affirmed.


All the Justices concur, esoeept Bech, J., absent.